EXHIBIT 10.40

 



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

NON-QUALIFIED STOCK OPTION GRANT NOTICE

 

           

This Non-Qualified Stock Option shall constitute an “inducement award” under the
New York Stock Exchange Listed Company Manual Rule 303A.08, but shall otherwise
be subject to the terms and conditions of the GrubHub Inc. 2015 Long-Term
Incentive Plan, as amended from time to time (the “Plan”), as if this
Non-Qualified Stock Option were made under the Plan. GrubHub Inc., a Delaware
corporation (the “Company”) hereby grants to the Participant, effective on the
Grant Date, a Non-Qualified Stock Option to purchase a number of shares of
Common Stock of the Company at the Per Share Exercise Price (the details of
which are specified below), subject to the terms and conditions of the Plan and
the Non-Qualified Stock Option Agreement attached hereto as Exhibit A (both of
which are incorporated by reference herein).  Any capitalized terms not defined
herein shall have the meaning ascribed to them in the Plan.

 

 

Participant: ___________________

 

Grant Date: ___________________

 

Expiration Date: ___________________

 

Per Share Exercise Price: $________________

 

Number of Shares subject to this Option: ________________

 

Vesting Schedule:  The shares subject to this Option shall vest as follows:

  

 

Vesting DateNumber of Shares[●][●]

 

 

           




Exhibit A

 

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

 

 

            WHEREAS, this Non-Qualified Stock Option Award Agreement, which is
attached to the Non-Qualified Stock Option Grant Notice (the “Grant Notice” and
this Non-Qualified Stock Option Award Agreement shall be referred to
collectively as the “Agreement”), has been entered into effective on the Grant
Date specified in the Grant Notice, by and between GrubHub Inc., a Delaware
corporation (the “Company”) and the Participant specified in the Grant Notice.
This

Agreement shall constitute an “inducement award” under the New York Stock
Exchange Listed Company Manual Rule 303A.08, but shall otherwise be subject to
the terms and conditions of the GrubHub Inc. 2015 Long-Term Incentive Plan, as
in effect and as amended from time to time (the “Plan”); and

 

WHEREAS, the Committee has determined that it would be in the best interests of
the Company to grant to the Participant a Non‑Qualified Stock Option to purchase
the number of shares of Common Stock indicated in the Grant Notice, subject to
the vesting schedule set forth in the Grant Notice and all other terms and
conditions set forth under the Plan and this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1.                 Incorporation By Reference; Plan Document Receipt.  This
Agreement is subject in all respects to the terms and provisions of the Plan as
if this Agreement were made under the Plan (including, without limitation, any
amendments thereto adopted at any time and from time to time unless such
amendments are expressly intended not to apply to the Award provided hereunder),
all of which terms and provisions are made a part of and incorporated into this
Agreement as if they were each expressly set forth herein.  Any capitalized term
not defined in this Agreement shall have the same meaning as is ascribed thereto
in the Plan.  The Participant hereby acknowledges receipt of a true copy of the
Plan and also acknowledges that the Participant has read the Plan carefully and
fully understands its content.  In the event of any conflict between the terms
of this Agreement and the terms of the Plan, the terms of the Plan shall
control.  No part of the Option granted hereby is intended to qualify as an
“incentive stock option” under Section 422 of the Code.

2.                 Grant of Option.  The Company hereby grants to the
Participant, as of the Grant Date specified in the Grant Notice, a Non‑Qualified
Stock Option (the “Option”) to acquire from the Company at the Per Share
Exercise Price specified in the Grant Notice, the aggregate number of shares of
Common Stock specified in the Grant Notice (the “Option Shares”).  Except as
otherwise provided by the Plan, the Participant agrees and understands that
nothing contained in this Agreement provides, or is intended to provide, the
Participant with any protection against potential future dilution of the
Participant’s interest in the Company for any reason.  The Participant shall
have no rights as a stockholder with respect to any shares of Common Stock
covered by the Option unless and until the Participant has become the holder of
record of such shares, and no adjustments shall be made for dividends in cash or
other property, distributions or other rights in respect of any such shares,
except as otherwise specifically provided for in the Plan or this Agreement.

3.                 Vesting and Exercise.

(a)               Vesting.  Subject to the provisions of Sections 3(b) and 3(c)
hereof, the Option shall vest and become exercisable as set forth in the Grant
Notice, provided that the Participant has not incurred a Termination prior to
each such vesting date.  There shall be no proportionate or partial vesting in
the periods prior to each vesting date and all vesting shall occur only on the
appropriate vesting date, subject to the Participant’s continued service with
the

Company or any of its Subsidiaries on each applicable vesting date.  Upon
expiration of the Option pursuant to Section 3(d) hereof, the Option shall be
cancelled and no longer exercisable.

(b)              Committee Discretion to Accelerate Vesting.  Notwithstanding
the foregoing, the Committee may, in its sole discretion, provide for
accelerated vesting of the Option at any time and for any reason.

(c)               Change in Control.  In the event of a Change in Control, any
unvested Options shall be treated as set forth in Article XII of the Plan. 

(d)              Expiration.  Unless earlier terminated in accordance with the
terms and provisions of the Plan and/or this Agreement, all portions of the
Option (whether vested or not vested) shall expire and shall no longer be
exercisable on the expiration date set forth in the Grant Notice.

4.                 Termination.  Subject to the terms of the Plan and this
Agreement, the Option, to the extent vested at the time of the Participant’s
Termination, shall remain exercisable as follows:

(a)               Termination due to Death or Disability.  In the event of the
Participant’s Termination by reason of death or Disability, the vested portion
of the Option shall remain exercisable until the earlier of (i) one (1) year
from the date of such Termination, and (ii) the expiration of the stated term of
the Option pursuant to Section 3(d) hereof; provided, however, that in the case
of a Termination due to Disability, if the Participant dies within such one (1)
year exercise period, any unexercised Option held by the Participant shall
thereafter be exercisable by the legal representative of the Participant’s
estate, to the extent to which it was exercisable at the time of death, for a
period of one (1) year from the date of death, but in no event beyond the
expiration of the stated term of the Option pursuant to Section 3(d) hereof.

(b)              Involuntary Termination Without Cause.  In the event of the
Participant’s involuntary Termination by the Company without Cause, the vested
portion of the Option shall remain exercisable until the earlier of (i) ninety
(90) days from the date of such Termination, and (ii) the expiration of the
stated term of the Option pursuant to Section 3(d) hereof.

(c)               Voluntary Resignation.  In the event of the Participant’s
voluntary Termination (other than a voluntary Termination described in
Section 4(d) hereof), the vested portion of the Option shall remain exercisable
until the earlier of (i) ninety (90) days from the date of such Termination, and
(ii) the expiration of the stated term of the Option pursuant to
Section 3(d) hereof.

(d)              Termination for Cause.  In the event of the Participant’s
Termination for Cause or in the event of the Participant’s voluntary Termination
(as provided in Section 4(c) hereof) after an event that would be grounds for a
Termination for Cause, the Participant’s entire Option (whether or not vested)
shall terminate and expire upon such Termination.

(e)               Treatment of Unvested Options upon Termination.  Any portion
of the Option that is not vested as of the date of the Participant’s Termination
for any reason shall terminate and expire as of the date of such Termination.

(f)               Treatment of Unexercised Options.  Any portion of the vested
Options that are not exercised within the time period specified in this Section
shall terminate and expire.

5.                 Method of Exercise and Payment.  Subject to Section 8 hereof,
to the extent that the Option has become vested and exercisable with respect to
a number of shares of Common Stock as provided herein, the Option may thereafter
be exercised by the Participant, in whole or in part, at any time or from time
to time prior to the expiration of the Option in such manner as may be provided
via the Internet website maintained by the Company’s third-party Plan
administrator, or as otherwise provided by the Committee, in each case, in
accordance with Sections 6.3(c) and 6.3(d) of the Plan and conditioned upon the
payment in full of the Per Share Exercise Price specified in the Grant Notice
multiplied by the number of shares of Common Stock underlying the portion of the
Option exercised.  The delivery of Option Shares upon the exercise of the
Option, and all Option Shares so delivered, shall be subject to the restrictions
and conditions set forth in the Plan.

6.                 Non-Transferability.  The Option issued under this Agreement
and the Plan, and any rights and interests with respect thereto, shall not be
sold, exchanged, transferred, assigned or otherwise disposed of in any way by
the Participant (or any beneficiary of the Participant), other than by
testamentary disposition by the Participant or the laws of descent and
distribution.  Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit the Option to be Transferred to a Family Member for no value,
provided that such Transfer shall only be valid upon execution of a written
instrument in form and substance acceptable to the Committee in its sole
discretion evidencing such Transfer and the transferee’s acceptance thereof,
signed by the Participant and the transferee, and provided further that the
Option may not be subsequently Transferred other than by will or by the laws of
descent and distribution or to another Family Member (as permitted by the
Committee in its sole discretion) in accordance with the terms of the Plan and
this Agreement, and shall in any event at all times remain subject to the terms
of the Plan and this Agreement.  Any attempt to sell, exchange, transfer,
assign, pledge, encumber or otherwise dispose of or hypothecate in any way the
Option, or the levy of any execution, attachment or similar legal process upon
the Option, contrary to the terms and provisions of this Agreement and/or the
Plan shall be null and void and without legal force or effect.

7.                 Governing Law.  All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to the choice of law principles thereof.

8.                 Withholding of Tax.  The Company shall have the power and the
right to deduct or withhold, or require the Participant to remit to the Company,
an amount sufficient to satisfy any federal, state, local and foreign taxes of
any kind (including, but not limited to, the Participant’s FICA and SDI
obligations) which the Company, in its sole discretion, deems necessary to be
withheld or remitted to comply with the Code and/or any other applicable law,
rule or regulation with respect to the Option and, if the Participant fails to
do so, the Company may otherwise refuse to issue or transfer any shares of
Common Stock otherwise required to be issued

pursuant to this Agreement.  Any minimum statutorily required withholding
obligation with regard to the Participant may be satisfied by reducing the
amount of cash or shares of Common Stock otherwise deliverable upon exercise of
the Option.

9.                 Securities Representations.  This Agreement is being entered
into by the Company in reliance upon the following express representations and
warranties of the Participant.  The Participant hereby acknowledges, represents
and warrants that:

(a)               The Participant has been advised that the Participant may be
an “affiliate” within the meaning of Rule 144 under the Securities Act, and in
this connection, the Company is relying in part on the Participant’s
representations set forth in this Section 9.

(b)              If the Participant is deemed an affiliate within the meaning of
Rule 144 of the Securities Act, the shares of Common Stock issuable hereunder
must be held indefinitely unless an exemption from any applicable resale
restrictions is available or the Company files an additional registration
statement (or a “re-offer prospectus”) with regard to such shares of Common
Stock.  For clarity, the Company is under no obligation to register such shares
of Common Stock (or to file a “re-offer prospectus”).

(c)               If the Participant is deemed an affiliate within the meaning
of Rule 144 of the Securities Act, the Participant understands that: (i) the
exemption from registration under Rule 144 will not be available unless (A) a
public trading market then exists for the Common Stock of the Company, (B)
adequate information concerning the Company is then available to the public, and
(C) other terms and conditions of Rule 144 or any exemption therefrom are
complied with; and (ii) any sale of the shares of Common Stock issuable
hereunder may be made only in limited amounts in accordance with the terms and
conditions of Rule 144 or any exemption therefrom.

10.             Entire Agreement; Amendment.  This Agreement, together with the
Plan, contains the entire agreement between the parties hereto with respect to
the subject matter contained herein, and supersedes all prior agreements or
prior understandings, whether written or oral, between the parties relating to
such subject matter.  The Committee shall have the right, in its sole
discretion, to modify or amend this Agreement from time to time in accordance
with and as provided in the Plan.  This Agreement may also be modified or
amended by a writing signed by both the Company and the Participant.  The
Company shall give written notice to the Participant of any such modification or
amendment of this Agreement as soon as practicable after the adoption thereof.

11.             Notices.  Any notice hereunder by the Participant shall be given
to the Company in writing or electronically and such notice shall be deemed duly
given only upon receipt thereof by the General Counsel of the Company.  Any
notice hereunder by the Company shall be given to the Participant in writing or
electronically and such notice shall be deemed duly given only upon receipt
thereof at such address/email address as the Participant may have on file with
the Company.

12.             No Right to Employment.  Any questions as to whether and when
there has been a Termination and the cause of such Termination shall be
determined in the sole discretion of the Committee.  Nothing in this Agreement
shall interfere with or limit in any way the right of

the Company, its Subsidiaries or its Affiliates to terminate the Participant’s
employment or service at any time, for any reason and with or without Cause.

13.             Transfer of Personal Data.  The Participant authorizes, agrees
and unambiguously consents to the transmission by the Company (or any
Subsidiary) of any personal data information related to the Option awarded under
this Agreement for legitimate business purposes (including, without limitation,
the administration of the Plan).  This authorization and consent is freely given
by the Participant.

14.             Compliance with Laws.  The issuance of the Option (and the
Option Shares upon exercise of the Option) pursuant to this Agreement shall
be subject to, and shall comply with, any applicable requirements of any foreign
and U.S. federal and state securities laws, rules and regulations (including,
without limitation, the provisions of the Securities Act, the Exchange Act and
in each case any respective rules and regulations promulgated thereunder) and
any other law, rule or regulation or exchange requirement applicable thereto. 
The Company shall not be obligated to issue the Option or any of the Option
Shares pursuant to this Agreement if any such issuance would violate any such
requirements.

15.             Section 409A.  Notwithstanding anything herein or in the Plan to
the contrary, this Agreement is intended to comply with, or be exempt from,
Section 409A of the Code and shall be construed and interpreted in a manner that
is consistent with the requirements for avoiding additional taxes or penalties
under Section 409A of the Code.  Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A of the Code and in no event shall the Company
be liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by the Participant on account of non-compliance
with Section 409A of the Code.

16.             Binding Agreement; Assignment.  This Agreement shall inure to
the benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns.  The Participant shall not assign (except in accordance
with Section 6 hereof) any part of this Agreement without the prior express
written consent of the Company.

17.             Headings.  The titles and headings of the various sections of
this Agreement have been inserted for convenience of reference only and shall
not be deemed to be a part of this Agreement.

18.             Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.

19.             Further Assurances.  Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as either party reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

20.             Severability.  The invalidity or unenforceability of any
provisions of this Agreement in any jurisdiction shall not affect the validity,
legality or enforceability of the

remainder of this Agreement in such jurisdiction or the validity, legality or
enforceability of any provision of this Agreement in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by law.

21.             No Right to Damages.  No Participant shall have the right to
bring a claim or to receive damages if such Participant is required to forfeit
the Options granted hereunder, or the Option Shares, for any reason.  The loss
of existing potential profit in Awards will not constitute an element of damages
in the event of Termination for any reason, even if such Termination is in
violation of an obligation of the Company or its Affiliates to the Participant.

22.             No Right to Damages.  No Participant shall have the right to
bring a claim or to receive damages if such Participant is required to exercise
the vested portion of the Option within the applicable time period specified in
Section 4 hereof, or if any portion of the Option is cancelled or expires
unexercised.  The loss of existing potential profit in Awards will not
constitute an element of damages in the event of Termination for any reason,
even if such Termination is in violation of an obligation of the Company or its
Affiliates to you.

23.             Acquired Rights.  The Participant acknowledges and agrees that: 
(a) the Company may terminate or amend the Plan at any time; (b) the award of
the Option made under this Agreement is completely independent of any other
award or grant and is made at the sole discretion of the Company; (c) no past
grants or awards (including, without limitation, the Option awarded hereunder)
give the Participant any right to any grants or awards in the future whatsoever;
and (d) any benefits granted under this Agreement are not part of the
Participant’s ordinary salary, and shall not be considered as part of such
salary in the event of severance, redundancy or resignation.

 

 